Citation Nr: 9913043	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-27 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from October 1962 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a 
psychiatric disorder.  

In July 1998, the Board remanded the matter to the RO for 
additional development.  However, the Board is not satisfied 
that the requested development has been accomplished; hence, 
another remand is necessary.  


REMAND

A remand by the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeals) or the Board confers on a veteran the right 
to compliance with the remand orders, as a matter of law, and 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of a remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In the Board's July 1998 remand, the RO was directed to 
conduct an exhaustive search for additional service and 
service medical records pertaining to the veteran, 
particularly any records indicating psychiatric treatment.  
The RO accomplished this development and the records secured 
indicated that in May 1963 the veteran was apprehended on 
suspicion of larceny and malicious mischief.  A psychiatric 
examination was pending.  Subsequent entries in August and 
September 1963 do not indicate the results of such 
examination or whether it was ever conducted.  

After this element was accomplished the RO was directed to 
schedule the veteran for a psychiatric examination if the 
additional records provided confirmation of the veteran's 
contention that he underwent psychiatric treatment or 
evaluation prior to his discharge from service.  The RO 
concluded that the records did not confirm the veteran's 
contention and did not schedule the veteran for a psychiatric 
examination.  

While it was reasonable for the RO to make this conclusion, 
the Board disagrees.  Although the actual examination report 
was not located and it is possible that such examination was 
never conducted, the record clearly indicates that 
psychiatric examination was contemplated prior to the 
veteran's discharge.  Therefore, the Board finds that under 
Stegall, supra, the remaining development requested in July 
1998 must be accomplished.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should complete the 
development outlined in the Board's July 
1998 remand.  Additionally, the veteran 
should be advised of the consequences 
for failing to report to his scheduled 
examination pursuant to 38 C.F.R. 
§§ 3.158 or 3.655.  

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder.  
If indicated, 38 C.F.R. §§ 3.158 or 
3.655 should be applied.  If the claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


